                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                      Case No. 1:18-cv-00228-BLW
         v.
                                                      DECREE OF FORECLOSURE AND
 ROBERTO J. CORRAL, aka JESUS                         ORDER OF SALE
 ROBERTO CORRAL TREVIZO;
 LUISA CORRAL; IDAHO STATE
 INSURANCE FUND; PORTFOLIO
 RECOVERY ASSOCIATES, LLC; and
 CANYON COUNTY,

         Defendants.



                      DECREE OF FORECLOSURE AND ORDER OF SALE

                On August 27, 2018, the Court entered judgment against Roberto Corral and

Luisa Corral. (Dkt. No. 22.) The Idaho State Insurance Fund has disclaimed any interest in the

property and has been dismissed. (Dkt. No. 8.) Default has been entered against Portfolio

Recovery Associates, (Dkt. No. 23), and the Canyon County and the United States have

stipulated regarding Canyon County’s priority claim. (Dkt. No. 11.)

       In its entry of judgment against Roberto and Luisa Corral, the Court found that they owe

significant amounts of taxes, and that the associated tax liens attach to their interest in the

property at 9211 Lake Shore Dr., Nampa, ID 83686. The legal description is as follows:

                A portion of the Northwest Quarter of the Southeast Quarter of
                Section 16, Township 2 North, Range 2 West, Boise Meridian,
                Canyon County, Idaho, more particularly described as follows:

                Beginning at the Northeast corner of Northwest Quarter of the
                Southeast Quarter of Section 16, Township 2 North, Range 2 West,
                Boise Meridian, Canyon County, Idaho, running thence
ORDER - 1
                     West along the North boundary line of said Northwest
             Quarter of the Southeast Quarter to the intersection of said
             boundary line with the center line of the New York Canal as now
             established; running thence Southeasterly along said center line to
             the East Boundary line of said Northwest Quarter of the Southeast
             Quarter; thence turning North along said East Boundary line to the
             POINT OF BEGINNING.

      The Court now enters a decree of foreclosure and order of sale of the property with the

address of 9211 Lake Shore Dr., Nampa, ID 83686, and hereby ORDERS:

      1) The property at 9211 Lake Shore Dr., Nampa, ID 83686 (the “subject property”) shall

          be sold pursuant to 28 US.C. §§ 2001 and 2002 to collect the unpaid federal tax

          liabilities of Roberto Corral and Luisa Corral;

      2) The Internal Revenue Service Property Appraisal and Liquidation Specialist

          (“PALS”) is authorized to offer for public sale and sell the subject property.

      3) The terms and conditions of the sale are as follows:

             a. The sale shall be by public auction to the highest bidder, free and clear of all

                 rights, titles, claims, liens and interests of all parties to this action and any

                 successors in interest or transferees of those parties;

             b. The sale shall be subject to building lines, if established, all laws, ordinances

                 and governmental regulations (including building and zoning ordinances)

                 affecting the subject property, and easements and restriction of record, if any;

             c. The sale shall be held at the courthouse of the county or city in which the

                 subject property is located or on the subject property’s premises;

             d. The PALS shall announce the date and time for sale. The Internal Revenue

                 Service, PALS, and their representatives shall be permitted to enter the subject

                 property with prospective buyers in order to allow prospective buyers to



ORDER - 2
               inspect the interior and exterior of the subject property at such times as the

               Service or PALS shall determine are reasonable and convenient;

            e. Notice of the sale shall be published once a week for at least four consecutive

               weeks before the sale in at least one newspaper regularly issued and of general

               circulation in Canyon County, ID, and, at the discretion of the PALS, by any

               other notice that the PALS deems appropriate. The notice shall contain a

               description of the subject property and shall contain the terms and condition of

               sale set forth in this order;

            f. The PALS shall set the minimum bid. If the minimum bid is not met or

               exceeded, the PALS may, without further permission of this Court, and under

               the terms and conditions in this order of sale, hold a new public sale, if

               necessary, and reduce the minimum bid;

            g. At the time of the sale, the successful bidder(s) shall deposit with the PALS,

               by cash or certified cashier’s check payable to the United States District Court

               for the District of Idaho a minimum of twenty (20) percent of the bid. Before

               being permitted to bid at the sale, potential bidders shall display to the PALS

               proof that they are able to comply with this requirement. No bids will be

               accepted from any person(s) who have not presented proof that, if they are the

               successful bidder(s), they can make the deposit required by this order of sale;

            h. The successful bidder(s) shall pay the balance of the purchase price for the

               subject property to the clerk of this Court within thirty (30) days following the

               date of the sale, by a certified or cashier’s check payable to the United States

               District Court for the District of Idaho. If the bidder fails to fulfill this


ORDER - 3
                requirement, the deposit shall be forfeited and shall be applied to cover the

                expenses of the sale, with any amount remaining to be applied to the liabilities

                of Roberto Corral and Luisa Corral. The Clerk shall distribute the deposit as

                directed by the PALS by check made to the “United States Department of

                Justice.” The subject property shall be again offered for sale under the terms

                and conditions of this order of sale or, in the alternative, sold to the second

                highest bidder. The United States may bid as a credit against its judgment

                without tender of cash;

            i. The sale of the subject property shall be subject to confirmation by this Court.

                On confirmation of the sale, the IRS shall execute and deliver its deed

                conveying the subject property to the purchaser. On confirmation of the sale,

                all interests in, liens against, or claims to, the subject property that are held or

                asserted by all parties to this action are discharged and extinguished;

            j. When this Court confirms the sale, the Recording Official of Canyon County,

                ID, shall cause transfer of the subject property to be reflected upon that

                county’s register of title. The successful bidder shall pay, in addition to the

                amount of the bid, any documentary stamps and Clerk’s registry fees as

                provided by law;

            k. The sale of the subject property is ordered pursuant to 28 U.S.C. § 2001, and

                is made without right of redemption.

     4) Until this Court confirms the sale of the subject property, the defendants shall take all

        reasonable steps necessary to preserve the property (including all buildings,

        improvements, fixtures, and appurtenances on the property) in its current condition


ORDER - 4
        including, without limitation, maintaining fire and casualty insurance policies on the

        property, and provide proof of such when requested by the IRS PALS. All occupants

        of the subject property shall not commit waste against the property and shall not

        cause or permit anyone else to do so. In addition, the defendants shall not do anything

        that tends to reduce the value or marketability of the property and shall not cause or

        permit anyone else to do so. They shall not record any instruments, publish any

        notice, or take any other action (such as running newspaper advertisements or posting

        signs) that may directly or indirectly tend to adversely affect the value of the subject

        property or that may tend to deter or discourage potential bidders from participating

        in the public auction, and they shall not cause or permit anyone else to do so.

        Violation of this paragraph shall be deemed a contempt of court and punishable as

        such.

     5) All persons occupying the subject property shall leave and vacate the subject property

        permanently within 30 days of the date this order is filed or the date on which a copy

        of it is delivered to the occupants, whichever is later, taking with them their personal

        property (but leaving all improvements, buildings, fixtures, and appurtenances to the

        subject property). Further, all persons occupying the subject property shall turn over

        the keys to the subject property to the IRS PALS and provide proof of current

        insurance within 30 days of the date this order is filed or the date on which a copy of

        it is delivered to the occupants, whichever is later. If any person fails or refuses to

        vacate the subject property by the date specified in this Order, the PALS are

        authorized to coordinate with the United States Marshal Service to take all actions

        that are reasonably necessary to have those persons ejected. The United States


ORDER - 5
        Marshal Service is authorized and directed to take any and all necessary actions,

        including but not limited to the use of reasonable force, to enter and remain on the

        premises, which includes, but is not limited to, the land, the buildings, vehicles and

        any structures located thereon, for the purpose of executing this Order. The United

        States Marshal Service is further authorized and directed to arrest and/or evict from

        the premises any and all persons who obstruct, attempt to obstruct, or interfere or

        attempt to interfere, in any way with the execution of the Order of Sale. If any person

        fails or refuses to remove his or her personal property from the subject property by

        the time specified herein, the personal property remaining on the subject property

        thereafter is deemed forfeited and abandoned; and, the IRS PALS is authorized to

        remove the personal property and dispose of it in any manner they see fit, including

        sale, in which case the proceeds of the sale are to be applied first to the expenses of

        sale with the balance being distributed as described in paragraph 8 below.

     6) The United States’ tax liens, with penalties and interest accruing to August 21, 2018,

        add up to $1,274,138.47, plus lien costs and statutory interest and additions accruing

        on that amount. The United States also has a recorded restitution lien against Roberto

        Corral. Any other defendant wishing to claim an interest in the sale proceeds must

        submit to the Court evidence of its claim, the amount, and the priority of its claim

        within 45 days from the entry of this Order.

     7) Pending the sale of the subject property and until the deed to the subject property is

        delivered to the successful bidder, the IRS is authorized to have free access to the

        premises in order to take any and all actions necessary to preserve the subject




ORDER - 6
        property, including, but not limited to, , retaining a locksmith or other person to

        change or install locks or other security devices on any part of the subject property.

     8) After the Court confirms the sale, the sale proceeds are to be paid by the Clerk of this

        Court and applied to the following items, in the order specified:


            a. First, to the PALS for the expenses of the sale, including any expenses

                incurred to secure or maintain the property pending sale and confirmation by

                the Court. If the Government is the successful bidder, and therefore has not

                tendered cash, the Government shall tender to the PALS the expenses of the

                sale;

            b. Second, to all taxes unpaid and matured that are owed to Canyon County,

                Idaho, for real property taxes on the property.

            c. Third, to the United States to satisfy in whole or in part both the federal

                income tax liabilities (and associated penalties and interest), in the amount of

                $1,274,138.47 against Roberto Corral and Luisa Corral as of August 21, 2018,

                and any remaining amount attributable to the criminal restitution lien (and

                associated interest) recorded on or around January 14, 2011 against Roberto

                Corral, however the United States wishes to allocate payments among those

                liabilities.

            d. Fourth, any balance remaining after the payments identified above shall be

                held by the Clerk until further order of the Court.

IT IS SO ORDERED.




ORDER - 7
            DATED: October 3, 2018


            _________________________
            B. Lynn Winmill
            Chief U.S. District Court Judge




ORDER - 8
